Citation Nr: 1823618	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for a major depression disorder (depression) prior to September 1, 2017.

2. Entitlement to a rating in excess of 70 percent for depression from September 1, 2017.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 30, 2017.

4. Entitlement to a rating in excess of 40 percent for low back pain.

5. Entitlement to a rating in excess of 20 percent for right leg sciatic pain.

6. Entitlement to special monthly compensation (SMC). 




REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, P. B.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) from August 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Supplemental Statement of the Case (SSOC) was issued by the RO in September 2017.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in December 2017. A transcript of the hearing was prepared and associated with the claims file.

The issues of entitlement to a rating in excess of 40 percent for low back pain, entitlement to a rating in excess of 20 percent for right leg sciatic pain, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Prior to September 1, 2017, the Veteran's depression was not manifested by occupational and social impairment with deficiencies in most areas.

2. From September 1, 2017, the Veteran's depression has not been manifested by total occupational and social impairment.

3. The Veteran's service-connected disabilities prevented the Veteran from obtaining substantially gainful employment from June 19, 2014.


CONCLUSIONS OF LAW

1. The requirements for a rating in excess of 50 percent for depression prior to September 1, 2017 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9434 (2017).

2. The requirements for a rating in excess of 70 percent for depression from September 1, 2017 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9434 (2017).

3. The requirements for entitlement to a TDIU rating have been met from June 19, 2014. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Rating - Depression

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including depression:

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9434.

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

(a) Prior to September 1, 2017

On June 19, 2014, the Veteran was admitted to a VA medical center related to suicidal ideation. A discharge summary from June 22, 2014 indicated that the Veteran was no longer exhibiting suicidal ideation at discharge, and the examiner noted that his speech was normal with a pleasant mood and affect. His perception was goal-directed and his insight and judgment were fair. The examiner also noted the following symptoms of depression: anxiety, feelings of helplessness and hopelessness, anhedonia, anger, irritability, and intensified nightmares.

The Veteran attended mental health counseling at VA on a fairly regular basis until September 2017. During this time, the Veteran reported that he lived with his wife and daughter, and the living arrangement was stable. The Veteran reported that he had many other children and grandchildren. He indicated that he was depressed, in part, because his physical disabilities did not allow him to play with his grandchildren. The Veteran reported symptoms including intrusive thoughts, nightmares, irritability, angry outbursts, avoidance behaviors, depression, anxiety, insomnia, feelings of helplessness, and anhedonia. The Veteran consistently reported that he was no longer suicidal after his June 2014 hospitalization. VA treatment providers noted that the Veteran's hygiene and dress were adequate. The Veteran was also noted to be alert and fully oriented with good eye contact, normal speech, and logical and goal-directed thought processes. VA treatment providers did indicate the Veteran's mood was depressed and his affect was anxious, sad, and tearful, but there was no evidence of delusional or psychotic thought. In March 2017, treatment providers indicated that the Veteran's insight and judgment was mildly impaired. VA treatment providers also noted that the Veteran was able to manage his finances.

The Veteran's treatment records also indicate that he attended and actively participated in a group treatment program throughout this time, and the Veteran reported he felt group therapy was helpful.

Following a review of the relevant evidence of record, the Board concludes the preponderance of the evidence is against a rating in excess of 50 percent for PTSD. The Veteran's total disability picture, after assessing all of the aforementioned symptomatology, does not rise to the level of occupational and social impairment with deficiencies in most areas prior to September 1, 2017.

During this period on appeal, the Veteran's speech,  judgment, and thinking were consistently reported to be normal, other than one indication in March 2017 in which the Veteran's treatment provider noted that the Veteran's insight and judgment were mildly impaired. The preponderance of the evidence does not show that the Veteran exhibited obsessive behaviors, delusions, or psychotic thoughts. Additionally, the Veteran reported that he had a good relationship with his wife and family, despite some anger causing him to throw things during periods of exacerbated depressive symptoms. The Veteran's hygiene was normal, and examiners consistently noted he was able to manage his finances.

The Board notes that the inabilities to function independently and work are factors that can warrant a 70 percent rating. The evidence does indicate the Veteran is largely incapable of completing tasks of day-to-day living, such as cleaning, cooking, bathing, and dressing. Additionally, the record indicates the Veteran was not working during this time period. However, based on the Veteran's testimony at his December 2017 videoconference hearing, the Veteran's inability to complete these tasks is associated, in large part, with his low back disability and the decreased motion associated with that disability. The Veteran's depression does not have a significant impact on his ability to complete activities of daily living. Furthermore, the Veteran's lack of employment is only partly related to his depression, and the Veteran's back disability also has a significant impact on in his inability to work. As the Veteran's depression alone is not the cause of his unemployment, a higher rating is not warranted based on his current unemployment.

Additionally, the Board acknowledges that the Veteran did express significant suicidal ideation in June 2014, causing him to be hospitalized for a three days. However, this is a single exacerbation of the Veteran's disability. Although the severity of the Veteran's symptoms did increase somewhat after this June 2014 hospitalization, that is reflected in the increase to a 50 percent rating from the previously awarded 30 percent rating. The Veteran's mental health treatment notes do not indicate that the Veteran's suicidal ideation continued after his June 2014 hospitalization, and discharge records from this hospitalization specifically note that the Veteran did not exhibit suicidal ideation at discharge. The VA rating system is designed to represent the average impairment in earning capacity, and a single, though serious, exacerbation does not warrant a 70 percent rating when the Veteran's average impairment does not indicate continuous suicidal ideation. 

Finally, the Board notes that the Veteran's mood was often noted to be depressed, and his affect was often noted to be sad and tearful. However, the Board finds that when considering the totality of the Veteran's symptoms, as noted above, the Veteran's symptoms more closely approximate those symptoms warranting a 50 percent rating for the period prior to September 1, 2017. 

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 70 percent rating, the Veteran's currently assigned 50 percent rating is proper, and a rating in excess of 50 percent prior to September 1, 2017 is denied.


(b) From September 1, 2017

On September 1, 2017, the Veteran was provided a VA mental health examination. At this examination, the Veteran was diagnosed with major depressive disorder. The examiner noted that the Veteran's depression was severe but without psychosis. The Veteran's history of substance abuse was noted to be in remission and therefore noncontributory to the Veteran's current mental health.

The Veteran reported that he lived with his wife and one of his daughters, noting that there was some marital distress. The Veteran reported that his wife and daughter assisted him in activities of daily living, such as getting dressed, because he was unable to bend over due to his low back disability. The Veteran reported that he had many other children and grandchildren, and he reported that he occasionally got angry and would throw things despite loving his family. Other than occasional anger and irritability, the Veteran reported a good and close relationship with his children and grandchildren.

The Veteran reported that he went to church sometimes, though he sat in the back because he was uncomfortable with crowds. He also reported that he would sometimes go fishing with his friends. 

The Veteran reported the following symptoms of his depression: low energy, irritability, anger, anxiety, suspicious, panic attacks occurring more than once per week, chronic sleep impairment, mild memory loss, impaired short and long-term memory, disturbances of motivation and mood, difficulty adapting to stressful circumstances, impaired impulse control, and intermittent inability to perform activities of daily living.

The September 2017 VA examiner noted that the Veteran's hygiene was adequate, he was cooperative at the examination, and his speech was normal. The Veteran's mood was dysphoric and his affect was noted to be depressed, sad, and tearful. The Veteran was alert and fully oriented, and his memory was intact. The examiner noted that the Veteran's judgment was intact, his insight was present, his thought process was linear, his intelligence was average, and his thought content did not indicate overt psychosis.  The Veteran did not exhibit homicidal or suicidal ideation at this examination, and the examiner noted that the Veteran would be able to manage his finances.

The examiner opined that the Veteran's depression would impact the Veteran's ability to obtain and maintain employment as his depression causes him to become irritable and angry. Additionally, the examiner opined that the Veteran's decreased motivation and ability to concentrate and remember directions would further impact his employability. 

At the Veteran's videoconference hearing in December 2017, the Veteran testified that he often felt down, like he just wanted to leave the earth, but he indicated he did not have suicidal ideation because he wanted to live to be with his grandchildren. The Veteran reported that his depression is related to his constant pain and inability to be active and run around with his grandchildren. The Veteran also reported he had been going to church more often.

During this period on appeal, the Veteran did not exhibit total social and occupational impairment. While the Board acknowledges that the Veteran's depression would impact his ability to maintain employment, it has not rendered him totally socially and occupationally impaired. The Veteran reported a good relationship with his wife and family, despite a few instances of increased anger and irritability. Furthermore, the Veteran testified that he was able to hang out with his friends, occasionally going fishing, and he testified he has been able to increase the amount of time he goes to church. 

The Veteran's judgment and insight are still present and intact, his intelligence is average, and he doesn't display obsessive behaviors, delusions, or psychosis. He is able to maintain his hygiene and manage his finances, and he was cooperative with the September 2017 VA examiner. Furthermore, though a history of suicidal ideation is noted in the Veteran's claims file, the Veteran has reported, both at his September 2017 VA examination and his December 2017 videoconference hearing, that he has a desire to live in order to be with his grandchildren. 

The Board acknowledges that the Veteran is unable to complete tasks of daily living, such as cooking, cleaning, bathing, and dressing himself. However, as noted above, the Veteran's testimony and the testimony of his spouse indicate that his inability to complete these tasks is related to his low back disability and his decreased range of motion rather than his lack of motivation or other symptoms associated with his depression. 

After considering the total disability picture, because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 100 percent rating, a rating in excess of 70 percent from September 1, 2017 is denied.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under 38 C.F.R. § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's most recent claim for TDIU was received on December 13, 2010. Since that time, the Veteran is service connected for depression at 30 percent prior to June 19, 2014, at 50 percent from June 19, 2014 to August 31, 2017, and 70 percent from September 1, 2017; low back pain at 40 percent; right leg sciatic pain at 20 percent; sciatic radiculopathy of the left lower extremity at 20 percent from April 16, 2016; tinnitus at 10 percent from August 12, 2014; and noncompensable bilateral hearing loss from August 12, 2014.

The Veteran's combined rating from December 13, 2010 was 70 percent prior to June 19, 2014; 80 percent from June 19, 2014 to August 31, 2017; and 90 percent from September 1, 2017. As such, the Veteran meets the schedular criteria for TDIU for the entire period on appeal.

After reviewing all of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities prevent obtaining or maintaining substantially gainful employment from June 19, 2014, the date at which the evidence indicates the Veteran's depression had increased in severity to the point where, when combined with the Veteran's physical disabilities, substantially gainful employment was unlikely.

The Veteran's Application for TDIU indicates that he completed high school prior to his active duty service from February 1980 to September 1983 where he worked as a vehicle mechanic. After service, the Veteran worked in the trucking business for a number of years. It is unclear from the record at what time the Veteran terminated his employment. The most recent Application for TDIU, received in December 2010, indicates that the Veteran quit working in 1991. The Veteran again reported he last worked full time in an April 2005 Application for TDIU. 

However, the Veteran's first Application for TDIU, received in February 2000, indicated that he was working full time as a trucker from 1996 to 1998. At a VA examination in September 2001, the Veteran reported to the VA examiner that he had quit his job as a truck driver and auto mechanic four to five months ago, suggesting the Veteran was employed until approximately March or April 2001. At VA examinations in December 2010 and September 2017, the Veteran again indicated he was last employed in the trucking industry in 2001.  At a VA examination in January 2008, the Veteran reported that he had quit working in 2003 due to his back pain, depression, and emphysema.

Records from the Social Security Administration (SSA) indicate that the Veteran was awarded disability benefits beginning in June 2004 based on a back disability, depression, and emphysema, despite the Veteran's reports that he quit working in 2005.

A January 2008 response from the Veteran's previous employer, a trucking company, indicated that he had worked for them, on a part-time basis, from October 2003 to January 2005. His employment was terminated because he failed to return equipment in a timely manner.

At the Veteran's hearing in December 2017, the Veteran testified that he stopped driving trucks and working as a mechanic in 2009.

Regardless of when the Veteran actually quit full-time employment, the Board finds that the preponderance of the evidence indicates that the Veteran was not prevented from obtaining or maintaining substantially gainful employment due to his service-connected disabilities until June 2014.

The Veteran has consistently reported that his back pain, depression, and emphysema impair his ability to obtain or maintain substantially gainful employment. The Board notes that the Veteran is not service connected for emphysema, and therefore, any additional impairment based on the emphysema cannot be considered in determining the Veteran's employability for purposes of entitlement to TDIU.

At the Veteran's December 2017 videoconference hearing, the Veteran testified that his low back disability causes him constant pain and prevents him from getting in and out of the bath and dressing himself without assistance from his family. He also indicated that he is unable to cook or clean, reporting that he spent most of his time watching television. The Veteran's spouse, P. B. testified that she helps the Veteran bathe, put on his socks and shoes, and does all the cooking and cleaning. The Veteran also testified that his low back disability has been consistently getting worse since the initial injury.

At a VA examination in January 2008, the examiner opined that the Veteran's low back disability would significantly impair the Veteran's ability to do manual labor, limiting the Veteran to sedentary employment. VA examinations since January 2008 continue to show that the Veteran's low back disability limits his ability to engage in manual labor. However, the evidence indicates that the Veteran's low back disability alone, prior to August 30, 2017, would not prevent him from engaging in sedentary employment.

Prior to June 19, 2014, the preponderance of the evidence does not indicate that the Veteran's depression, when combined with the physical limitations associated with the Veteran's low back disability, would inhibit the Veteran's ability to obtain or maintain substantially gainful employment. 

At a VA examination in December 2010, the VA examiner noted the Veteran had difficulty with crowds and was easily agitated. However, the examiner also noted that the Veteran's speech was clear and coherent, the Veteran was cooperative, he exhibited good hygiene, his behavior was appropriate, and he was fully oriented. The examiner also noted that the Veteran understood the outcome of his behavior and was of average intelligence. The examiner did note some mild recent and remote memory impairment, but the Veteran's immediate memory was normal. Finally, the Veteran reported that his behavioral outbursts were significantly improved since he had controlled his substance abuse. Ultimately, the examiner opined that the Veteran's depression would cause only an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

At another VA examination in June 2012, the Veteran reported that his mind was still good, though he continued to struggle with irritability and anger. He also endorsed occasional panic attacks. The Board acknowledges that the Veteran reported suicidal ideation as a result of auditory hallucinations at this examination. However, the Board also notes that the Veteran specifically reported that he was hoping to increase his disability rating for depression. The VA examiner noted, and the Board agrees, that the Veteran's reports of suicidal ideation and  auditory hallucinations were inconsistent with the Veteran's mental health treatment notes surrounding the Veteran's June 2012 VA examination. The Veteran's treatment notes immediately prior to and immediately after this examination were consistent with the Veteran's December 2010 VA examination, which indicated mild symptoms. The examiner noted that the Veteran's focus on a rating increase seemed to be influencing his self-reported symptoms at this examination. 

At the June 2012 VA examination, the examiner noted that the Veteran's hygiene was appropriate. The examiner further noted mild impairment of the Veteran's recent memory, but his remote memory was normal. The Veteran was also noted to be fully oriented, only experiencing some difficulty in concentration. However, the examiner again reiterated that the Veteran appeared to be highly motivated to present as physically and emotionally impaired, which was inconsistent with his VA mental health treatment notes in the months immediately prior to this examination.

As noted above, mental health notes from 2011 to 2014 were consistent with the symptomatology reported at the December 2010 VA examination, indicating that while the Veteran continued to experience symptoms of depression, these symptoms would not significantly impact the Veteran's ability to engage in sedentary employment on a regular basis, but rather would only interfere on the Veteran's ability to engage in occupational tasks on an occasional basis. Furthermore, mental health notes immediately after the Veteran's June 2012 VA examination noted that the Veteran was experiencing some tenuous improvement in his depression, indicating he was developing an ability to cope with his situational stress. Further, his depression had decreased, as had his outbursts of anger and irritability.

Finally, there is no indication that the Veteran's hearing loss or tinnitus significantly impact the Veteran's ability to obtain or maintain substantially gainful employment. Furthermore, the Veteran's bilateral lower extremity sciatic radiculopathy, cause additional physical limitations beyond that which is already considered by the Veteran's low back disability.

The Board acknowledges that the Veteran has not engaged in full-time employment for the entirety of the period on appeal. However, as noted above, the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board also acknowledges that the Veteran has received SSA disability since June 2004. However, decisions of the SSA regarding disability, while relevant, are not controlling with respect to VA determinations, particularly as adjudication of VA and Social Security claims are based on different laws and regulations. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).

As the Veteran's multiple service-connected disabilities, even when considered together, do not significantly impair the Veteran's ability to obtain or maintain substantially gainful employment prior to June 19, 2014, TDIU must be denied. 

From June 19, 2014 to June 22, 2014, the Veteran was admitted to a VA medical center based on suicidal ideation. Discharge records note an acute exacerbation of the Veteran's depressed mood and anxiety, feelings of helplessness, hopelessness, anhedonia, anger and irritability, though he was no longer exhibiting suicidal ideation. These symptoms increased the Veteran's nightmares, affecting his sleep. 

Since the Veteran's June 2014 hospitalization, the Veteran's mental health notes show increased and significant depression symptoms, including irritability and angry outbursts, avoidance behaviors, anxiety, feelings of helplessness, and anhedonia. The Veteran remained alert and fully oriented with good eye contact, normal speech, and logical thought processes. However, treatment providers consistently noted that the Veteran's mood was depressed and his affect was anxious and sad. As such, the Veteran was granted an increased 50 percent rating for his depression from the date of his June 19, 2014 hospitalization.

As the Veteran's depression symptoms have increased in severity and frequency since his June 19, 2014 hospitalization, the Board finds that the Veteran's depression, when combined with the Veteran's low back disability-which limited his ability to engage in employment other than sedentary employment-inhibit the Veteran's ability to obtain or maintain substantially gainful employment. As such, the effective date of June 19, 2014 is granted for TDIU as this was the date at which the evidence indicates that the Veteran's entitlement to TDIU arose. 


ORDER

Entitlement to a rating in excess of 50 percent for depression prior to September 1, 2017 is denied.

Entitlement to a rating in excess of 70 percent for depression from September 1, 2017 is denied.

Entitlement to a TDIU is granted from June 19, 2014 to August 30, 2017.


REMAND

The Board finds a remand is necessary for the Veteran's claims for entitlement to a rating in excess of 40 percent for a low back disability, a rating in excess of 20 percent for right leg sciatic pain, and entitlement to SMC.

At the Veteran's December 2017 videoconference hearing, the Veteran testified that his back disability and right leg sciatic pain had worsened since his August 2017 VA examination. As such, a new examination is necessary to determine the current severity of the Veteran's low back disability and right leg sciatic pain.

Because the Veteran's claim for entitlement to SMC is inextricably intertwined with the Veteran's other remanded claims, the issue of SMC must be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his low back disability and right leg sciatic pain. Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

2. Readjudicate the claims after the development requested above has been completed. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


